Exhibit 10.14


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 7,
2019, by and between Varonis Systems, Inc., a Delaware corporation (the
“Company”), and Gilad Raz (“Executive”), to be effective as of January 1, 2019
(the “Effective Date”). Where the context permits, references to “the Company”
shall include the Company and any successor of the Company.


W I T N E S S E T H:


WHEREAS, the Company and Executive previously entered into an Offer Letter and
Agreement, dated July 2, 2007, as amended from time to time (the “Original
Agreement”), pursuant to which Executive currently serves as Chief Information
Officer and VP Technical Services of the Company;


WHEREAS, the Company and Executive mutually desire to terminate the Original
Agreement and enter into this Agreement, which sets forth the terms and
conditions of Executive’s employment as of the Effective Date.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:


1.SERVICES AND DUTIES. Executive shall continue to serve as Chief Information
Officer and VP Technical Services and in such position shall have the duties,
responsibilities and authority commensurate with the status of an individual
holding such position in a company similarly situated to the Company and shall
render services consistent with such position. In all cases, Executive shall be
subject to the supervision and authority of, and shall report to, the Chief
Executive Officer and Board of Directors of the Company (the “Board of
Directors”). While employed by the Company, Executive agrees to devote
substantially all of his working time and efforts to the business and affairs of
the Company and its subsidiaries, subject to periods of vacation and sick leave
to which he is entitled pursuant to this Agreement and in accordance with the
Company’s policies in effect at such time. Notwithstanding the foregoing,
nothing herein shall preclude Executive, so long as Executive delivers advance
written notice to the Company, from participating in or serving on the board of
directors or similar governing body of a corporation or other business entity
(other than a business entity in a competitive business as described in Section
6(c)) or of charitable, religious, social or educational organizations in so far
as such participation or service does not unreasonably interfere, individually
or in the aggregate, with Executive’s performance of his obligations to the
Company. Executive agrees to discharge his duties diligently, faithfully and in
the best interests of the Company. Notwithstanding the foregoing or anything
else contained in this Agreement, the Company retains the right to terminate
Executive’s employment at any time for any reason or no reason (and whether or
not for Cause (as defined below)).


2.EMPLOYMENT TERM. Unless Executive’s employment shall sooner terminate pursuant
to Section 5 of this Agreement, the Company shall employ Executive under the
terms of this Agreement for the period commencing on the Effective Date and
ending on the third (3rd) anniversary of the Effective Date (the “Initial
Term”); provided, however, that commencing on the




11

--------------------------------------------------------------------------------





expiration of the Initial Term and each anniversary thereafter, the term of this
Agreement shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each (each, an “Extended
Term”), unless Executive or the Company, as the case may be, at least ninety
(90) days prior to the expiration of the Initial Term or any Extended Term,
provides written notice to the other of its intention not to renew this
Agreement. The period during which Executive is employed pursuant to this
Agreement, including any Extended Term in accordance with the preceding
sentence, shall be referred to as the “Term.”


3.
COMPENSATION.



(a)    Base Salary. As compensation for Executive’s services to the Company, the
Company shall pay Executive an annual base salary (as in effect from time to
time, the “Base Salary”) at a rate of $360,000 per year (pro-rated for any
partial year). The Base Salary shall be paid to Executive in accordance with the
usual payroll practices of the Company in effect from time to time. The Base
Salary may be increased (but not decreased other than pursuant to an
across-the-board reduction that applies to all employees or solely to senior
executives of the Company) during the Term in the sole discretion of the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
or the Board of Directors.


(b)    Annual Incentive. Executive shall have a target commission bonus
opportunity equal to $40,000, to be earned and paid in accordance with the terms
of Executive’s sales compensation plan.


(c)    Withholding. All taxable compensation payable to Executive pursuant to
this Agreement shall be subject to any applicable withholding taxes and such
other taxes as are required under Federal law or the law of any state or
governmental body to be collected with respect to compensation paid by the
Company to Executive.


4.
BENEFITS AND PERQUISITES.



(a)    Welfare Benefits; Paid Time Off. While employed by the Company, Executive
will be entitled to participate, to the extent eligible thereunder, in all
benefit plans and programs maintained from time to time for the Company’s
employees, including, without limitation, medical, dental and other benefits
such as a 401(k) plan, in accordance with the terms thereof in effect from time
to time, on a basis no less favorable than other senior management employees of
the Company. For purposes of clarification, nothing contained in this Agreement
shall limit or otherwise affect the ability of the Company or any of its
Affiliates (if applicable) to amend, terminate or otherwise modify any such
benefit plan or program now or hereafter in existence in accordance with its
terms and applicable law. Notwithstanding any other policy, plan or program of
the Company, Executive shall be entitled to not less than thirty days of paid
vacation per calendar year, which may be carried over one year to the extent not
used in any given calendar year.


(b)    Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably and necessarily incurred by Executive during the Term in
furtherance of Executive’s duties hereunder, including travel, meals and
accommodations, upon submission by




11

--------------------------------------------------------------------------------





Executive of vouchers or receipts and in compliance with such rules and policies
relating thereto as the Company may from time to time adopt.


(c)    Vesting of Equity Upon Change of Control. In the event of a Change of
Control (as defined below), provided Executive has remained in continuous
service of the Company or any affiliate or subsidiary of the Company, as of the
effective date thereof, notwithstanding anything to the contrary in the
applicable option or equity-incentive plans, including the Varonis Systems, Inc.
2005 Stock Plan, as amended (the “2005 Plan”), and the Varonis Systems, Inc.
2013 Omnibus Equity Incentive Plan, as amended from time to time (the “2013
Plan”), or award agreements thereunder, Executive shall be entitled to immediate
vesting with respect to fifty percent (50%) of the then-unvested portion of
Executive’s outstanding equity-based awards (stock options, restricted stock
units, performance stock units or other equity based awards, in each case, to
the extent applicable).
“Change of Control” shall have the meaning ascribed to such term in the 2013
Plan, as may be amended from time to time.


5.TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of the following: (i) the end of the Term; (ii) the date on which the
Board delivers written notice that Executive is being terminated for
“Disability” (as defined below); or (iii) the date of Executive’s death. In
addition, Executive’s employment may be earlier terminated (1) by the Company
for “Cause” (as defined below), effective on the date on which a written notice
to such effect is delivered to Executive; (2) by the Company at any time without
Cause, effective on the date on which a written notice to such effect is
delivered to Executive or such other date as is reasonably designated by the
Company in such notice; (3) by Executive for “Good Reason” (as defined below),
effective thirty-one (31) days following the date on which a written notice to
such effect is delivered to the Company; or (4) by Executive without Good Reason
at any time, effective ninety (90) days following the date on which a written
notice to such effect is delivered to the Company; provided, however, that the
Company may specify an earlier effective date for a termination effected
pursuant to clauses (3) or (4).


(a)    For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than: (i) any accrued but unpaid Base
Salary, payable as provided in Section 3(a) hereof; (ii) any accrued but unused
paid time off, payable at the same time as the Base Salary and in accordance
with Section 3(a) hereof; (iii) reimbursement for any business expenses properly
incurred by Executive prior to the date of termination in accordance with
Section 4(b) hereof, payable in accordance with Section 4(b) hereof; and (iv)
vested benefits, if any, to which Executive may be entitled under the Company’s
employee benefit plans as of the date of termination, payable in accordance with
the terms of the relevant employee benefit plans (collectively, the “Accrued
Benefits”).


(b)    Termination by the Company without Cause or by Executive for Good Reason.
If Executive’s employment is terminated by the Company other than for Cause or
by Executive for Good Reason and Section 5(c) is not then applicable, then
Executive shall be entitled to the Accrued Benefits payable as provided in
Section 5(a) hereof and subject to Executive’s




11

--------------------------------------------------------------------------------





execution and non-revocation of a general release of claims relating to
Executive’s employment and service as an officer with the Company in a form
reasonably satisfactory to the Company (the “Release”) within thirty (30) days
following the date of termination (or such longer period as may be required by
applicable law for the effectiveness of the Release):


(i)    an amount equal to one-half (1/2) times the Base Salary as of the date of
termination, payable in a lump sum on the 60th day following the date of
termination; and


(ii)    an amount equal to the amount of the annual commissions earned by
Executive but not paid prior to Executive’s date of termination, to be paid in a
lump sum in accordance with the terms of Executive’s sales compensation plan.


(c)    Termination in Connection with a Change in Control. If Executive’s
employment hereunder is terminated (i) by the Company other than for Cause or
(ii) by Executive with Good Reason, in either case within one year following a
Change in Control    , then Executive shall be entitled to receive the Accrued
Benefits and:


(i)
an amount equal to one (1.0) times the Base Salary as of the date of
termination, payable in a lump sum within ten (10) days following the date of
termination;



(ii)
an amount equal to Executive’s target annual commission for the year of
termination, payable in a cash lump sum within ten (10) days following the date
of termination, to the extent such amounts have not been previously paid to
Executive for such year in accordance with the terms of Executive’s sales
compensation plan; and



(iii)
notwithstanding anything in the contrary in the applicable option or
equity-incentive plans, immediate vesting of all of Executive’s outstanding
equity-based awards.



(d)    Voluntary Resignation by Executive without Good Reason; Termination upon
Death or Disability. If Executive voluntarily resigns his employment without
Good Reason or if Executive’s employment is terminated by reason of Executive’s
death or Disability, in lieu of any other payments or benefits, Executive (or
Executive’s beneficiary or estate, as applicable) shall be entitled to the
Accrued Benefits only.


(e)    Expiration of Term. For the avoidance of doubt, upon the expiration of
the Term in accordance with Section 2 hereof, the parties’ obligations
hereunder, other than with respect to the provisions set forth in Sections 6, 8
and 9 hereof, shall expire.


(f)    Clawback. Notwithstanding anything herein to the contrary, if (A)
Executive breaches any of the restrictive covenants set forth in Section 6
hereof or any other restrictive covenants (including those restrictive covenants
contained in the Restrictive Covenant Agreement) and (B) the Company provides
Executive with written notice of such breach, the Company shall not be required
to pay any amount pursuant to Section 5(b) or Section 5(c) and the Company shall




11

--------------------------------------------------------------------------------





have the right to require Executive (and any heir, representative, successor or
assign of Executive) to repay any amount previously paid to Executive pursuant
to Section 5(b) or 5(c).


(g)
Definitions. For purposes of this Agreement:



“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.


“Cause” means (i) an act of dishonesty made by Executive in connection with
Executive’s responsibilities as an employee which is materially injurious to the
financial condition or business reputation of the Company; (ii) Executive’s
conviction of or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) Executive’s gross
misconduct; (iv) Executive’s willful unauthorized use or disclosure of any
proprietary information or trade secrets of the Company; (v) Executive’s willful
and material violation of any written policies of the Company; (vi) Executive’s
material breach of any obligations under any material written agreement or
covenant with the Company; or (vii) Executive’s continued failure to perform his
employment duties after Executive has received a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that Executive has not substantially performed his duties.


“Disability” means Executive’s inability, due to disability or incapacity, to
perform all of Executive’s duties hereunder on a full-time basis for (i) periods
aggregating one hundred eighty (180) days, whether or not continuous, in any
continuous period of three hundred and sixty five (365) days or (ii) where
Executive’s absence is adversely affecting the performance of the Company in a
significant manner, periods greater than ninety (90) days and Executive is
unable to resume Executive’s duties on a full time basis within ten (10) days
after receipt of written notice of the Board’s determination under this clause
(ii).


“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
corrected by the Company within thirty (30) days following written notification
by Executive (which written notice must be delivered within thirty (30) days
following the date Executive becomes aware of the occurrence of such
circumstances) that Executive intends to terminate Executive’s employment for
one of the reasons set forth below: (i) any material reduction in Executive’s
title, duties, authorities, or responsibilities; (ii) any material breach by the
Company of any agreement between the Company and Executive; (iii) any material
reduction in the Base Salary (including, once Executive’s Base Salary is
increased, any material reduction in Executive’s Base Salary below such
increased amount) other than, in each case, an across-the-board reduction that
applies to all employees or solely to senior executives of the Company; or (iv)
any relocation of Executive’s principal place of employment to a location more
than fifty (50) miles outside of the Company’s headquarters in New York, New
York or Herzliya, Israel.


“Restrictive Covenant Agreement” means the Confidential Information, Invention
Assignment, At-Will Employment and Arbitration Agreement entered into between
Executive and the Company, as the same may be amended or replaced from time to
time or any successor agreement.




11

--------------------------------------------------------------------------------





(h)    Resignation as Officer or Director. Upon a termination of employment for
any reason, Executive shall resign each position that Executive then holds as an
officer of the Company or as an officer or director of any of the Company’s
subsidiaries or Affiliates. Executive’s execution of this Agreement shall be
deemed the grant by Executive to the officers of the Company of a limited power
of attorney to sign in Executive’s name and on Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.


(i)    Section 409A. It is intended that (i) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything contained to the contrary in this Agreement, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, Executive shall not be considered to have terminated employment with
the Company for purposes of this Agreement and no payments shall be due to
Executive under Section 5 of this Agreement until Executive would be considered
to have incurred a “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company. Notwithstanding anything to
the contrary in this Agreement, if the Company determines (1) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (2) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code,
if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
Executive’s death. Any payments delayed pursuant to this Section 5(g) shall be
made in a lump sum on the first day of the seventh (7th) month following
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which Executive participates during his employment with
the Company or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A of the Code, (x) the amount eligible for reimbursement
or payment under such plan or arrangement in one (1) calendar year may not
affect the amount eligible for reimbursement or payment in any other calendar
year (except that a plan providing medical or health benefits may impose a
generally applicable limit on the amount that may be reimbursed or paid), and
(y) subject to any shorter time periods provided herein or the applicable plans
or arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.


6.
COVENANTS.



(a)    Non-Solicitation of Employees and Contractors. Executive agrees that
during the term of his employment and for a period of twelve (12) months
following Executive’s termination




11

--------------------------------------------------------------------------------





of employment for any reason, whether such termination is initiated by the
Company or Executive, Executive shall not, directly or indirectly, without the
prior written consent of the Company, whether or not such action is initiated by
Executive: (i) solicit, encourage or attempt to solicit or encourage any
employee or contractor of the Company to terminate such work relationship, (ii)
solicit, encourage or attempt to solicit or encourage any employee or contractor
of the Company to be employed by or provide services to any person or entity
other than the Company, or (iii) hire, employ or engage any employee or
contractor of the Company to work for a person or entity other than the Company.
The foregoing obligations shall apply to any employee or contractor of the
Company at the time Executive’s employment is terminated as well as any such
individuals who, either coincident with or within twelve (12) months before the
termination of Executive’s employment hereunder, terminated their employment or
engagement with the Company.


(b)    Non-Interference With Business Relations. Executive agrees that during
the term of his employment and for a period of twelve (12) months immediately
following the termination of his relationship with the Company for any reason,
whether such termination is initiated by the Company or Executive, he will not,
directly or indirectly, without the prior written consent of the Company,
whether or not such action is initiated by Executive: (i) do anything or attempt
to do anything to discredit or otherwise injure the reputation or goodwill of
the Company; (ii) solicit, induce, encourage or attempt to solicit, induce or
encourage any party or any existing or prospective counterparty including, but
not limited to, any advertiser, vendor, customer, employee, contractor,
distributor, manufacturer or any other existing or prospective professional or
business relation of the Company to not conduct business with the Company,
divert away any business from the Company, or to cease, limit or reduce the
level of business conducted between such business relation and the Company; or
(iii) in any way interfere or attempt to interfere with the Company’s
relationship with any party or existing or prospective counterparty, including,
but not limited to, any advertiser, customer, employee, independent contractor,
distributor, manufacturer or other professional or business relation of the
Company.


(c)    Non-Competition. Executive agrees that during the term of his employment
and for a period of twelve (12) months immediately following the termination of
his relationship with the Company for any reason, whether such termination is
initiated by the Company or Executive, he will not, directly or indirectly,
without the prior written consent of the Company, whether paid or not: (i) serve
as a partner, principal, licensor, licensee, employee, consultant, contractor,
officer, director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, creditor, or otherwise in any other capacity for, (ii) own,
purchase, organize, or take preparatory steps for the organization or
competition of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, advise, work or consult for or otherwise join,
participate in or affiliate himself with, any business whose business, products
or operations are competitive (including by planning or proposing to be
competitive) with the Company’s data management and data protection business.
The foregoing covenant shall cover Executive’s activities in every part of the
world. Should Executive obtain other employment during his employment with the
Company or within twelve (12) months immediately following the termination of
his relationship with the Company, Executive agrees to provide written
notification to the Company as to the name and address of his new employer, the
position that he expects to hold, and a general description of his duties and
responsibilities, at least five (5) business days prior to starting such
employment.




11

--------------------------------------------------------------------------------







(d)    Restrictive Covenant Agreement. Executive agrees and acknowledges that
Executive has agreed to be bound by and comply with the terms, conditions and
restrictions contained in the Restrictive Covenant Agreement.


(e)    Acknowledgement. Executive acknowledges and agrees that: (i) the business
in which the Company is engaged is intensely competitive, (ii) Executive’s
employment by the Company will require Executive to have access to, and
knowledge of confidential information, which is of vital importance to the
success of the Company, (iii) the disclosure or improper use of any confidential
information could place the Company at a serious competitive disadvantage and
could do them serious damage, financial and otherwise, (iv) Executive will
develop relationships with clients and business partners pursuant to this
Agreement at the time and expense of the Company, and (v) by Executive’s
training, experience and expertise, Executive’s services to the Company are
extraordinary, special and unique. Executive agrees and acknowledges that each
restrictive covenant in this Section 6 (including, for all purposes of this
Section 6(e), each restrictive covenant contained in the Restricted Covenant
Agreement) is reasonable as to duration, terms and geographical area and that
the same protects the legitimate interests of the Company and its Affiliates,
including the protection and continuity of the business and goodwill of the
Company, imposes no undue hardship on Executive, is not injurious to the public,
and that, notwithstanding any provision in this Agreement to the contrary, any
violation of this restrictive covenant shall be specifically enforceable in any
court of competent jurisdiction. Executive agrees and acknowledges that a
portion of the compensation paid to Executive under this Agreement will be paid
in consideration of the covenants contained in this Section 6, the sufficiency
of which consideration is hereby acknowledged. If any provision of this Section
6 as applied to Executive or to any circumstance is adjudged by a court with
competent jurisdiction to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provisions of this Section 6. If the scope of any such provision, or any part
thereof, is too broad to permit enforcement of such provision to its full
extent, Executive agrees that the court making such determination shall have the
power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive agrees and acknowledges that the
breach of this Section 6 will cause irreparable injury to the Company and upon
breach of any provision of this Section 6, the Company shall be entitled to
injunctive relief, specific performance or other equitable relief by any court
with competent jurisdiction without the need to prove the inadequacy of monetary
damages or post a bond; provided, however, that this shall in no way limit any
other remedies which the Company may have (including, without limitation, the
right to seek monetary damages). Each of the covenants in this Section 6 shall
be construed as an agreement independent of any other provisions in this
Agreement.


(f)    Definition of “the Company” for Section 6. For purposes of this Section
6, “the Company” refers to the Company and any incorporated or unincorporated
Affiliates, including any entity which becomes Executive’s employer as a result
of any transaction, reorganization or restructuring of the Company for any
reason.


Nothing contained in this Section 6 shall limit any common law or statutory
obligation that Executive may have to the Company or an Affiliate. The Company
shall be entitled, in connection with its tax




11

--------------------------------------------------------------------------------





planning or other reasons, to terminate Executive’s employment (which
termination shall not be considered a termination without Cause for purposes of
this Agreement or otherwise) in connection with an invitation from an Affiliate
to accept employment with such Affiliate.


(g)    Defend Trade Secrets Act. Pursuant to Section 7 of the Defend Trade
Secrets Act of 2016 (which added 18 U.S.C. § 1833(b)), the Company and Executive
acknowledge that Executive shall not have criminal or civil liability under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (ii) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such Section.


7.SECTION 280G. Any other provision of this Agreement to the contrary
notwithstanding, if any portion of any payment or benefit under this Agreement
either individually or in conjunction with any payment or benefit under any
other plan, agreement or arrangement (all such payments and benefits, the “Total
Payments”) would constitute an “excess parachute payment” within the meaning of
Code Section 280G, that is subject to the tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Total Payments to be made to Executive shall
be reduced, but only to the extent that Executive would retain a greater amount
on an after-tax basis than he would retain absent such reduction, such that the
value of the Total Payments that Executive is entitled to receive shall be $1
less than the maximum amount which the Employee may receive without becoming
subject to the Excise Tax. For purposes of this Section 7, the determination of
whichever amount is greater on an after-tax basis shall be (x) based on maximum
federal, state and local income and employment tax rates and the Excise Tax that
would be imposed on Executive and (y) made at the Company’s expense by
independent accountants selected by the Company and Executive (which may be the
Company’s income tax return preparers if Executive so agrees) which
determination shall be binding on both Executive and the Company.


8.ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, Affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the Company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.


9.
GENERAL.



(a)    Notices. All notices or other communications required or permitted under
this Agreement shall be made in writing and shall be deemed given if delivered
personally or sent




11

--------------------------------------------------------------------------------





by nationally recognized overnight courier service. Any notice or other
communication shall be deemed given on the date of delivery or on the date one
(1) business day after it shall have been given to a nationally-recognized
overnight courier service. All such notices or communications shall be delivered
to the recipient at the addresses indicated below:


To the Company:


Varonis Systems, Inc.
1250 Broadway, 29th Floor New York, NY 10001 Attention: General Counsel
To Executive:


at the address as it appears in the Company’s books and records or at such other
place as Executive shall have designated by notice as herein provided to the
Company.


(b)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the fullest extent permitted by applicable law, the
parties hereby waive any provision of law which may render any provision hereof
prohibited or unenforceable in any respect.


(c)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be modified or
amended except by a written agreement signed by the Company and Executive. As of
the Effective Date, this Agreement supersedes any prior agreements or
understandings between the parties with respect to the subject matter hereof,
including the Original Agreement. Executive represents that he is free to enter
into this Agreement without violating any agreement or covenant with, or
obligation to, any other entity or individual.


(d)    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
agreement, and all signatures need not appear on any one counterpart.


(e)    Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.


(f)    Governing Law; Dispute Resolution. This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard




11

--------------------------------------------------------------------------------





to any choice-of-law rules thereof which might apply the laws of any other
jurisdiction. To the fullest extent permitted by law, the resolution of all
disputes arising under, or relating to, this Agreement shall be governed by, and
construed and enforced in accordance with, the arbitration provision of the
Restrictive Covenant Agreement.


(g)    Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.


(h)    Waiver. The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.


(i)    Section Headings. The section headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said sections.


(j)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.


(k)    Cooperation. Executive agrees that, subsequent to any termination of his
employment, he will continue to cooperate with the Company in the prosecution
and/or defense of any claim in which the Company may have an interest (with the
right of reimbursement for reasonable out-of-pocket expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving the Company, permitting interviews with representatives of
the Company, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Executive’s possession or control arising out of his employment in a reasonable
time, place and manner.


[Signature Page Follows]






11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.


VARONIS SYSTEMS, INC.









--------------------------------------------------------------------------------










By:_/s/ Yakov Faitelson
Name:
Yakov Faitelson

Title:
Chief Executive Officer



EXECUTIVE


By:_/s/ Gilad Raz__________________ Gilad Raz



